DETAILED ACTION
Receipt is acknowledged of Applicant’s IDSs, filed on 16 July 2019 and 14 April 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation
	In the preliminary amendment filed on 19 April 2019, independent claim 1 is a product claim directed to an article.  The article comprises several layers, including an occlusive layer, a metal oxide layer, a substrate, and a metal layer.  The electric potential of the metal oxide layer is said to be at least 0.454V more than the electric potential of the metal layer.
	Please note that claims 7-9 use the phrase “capable of generating,” suggesting that the claims do not require the recited features, rather, they should merely be capable of generating those features.
*  *  *  *  *
Claim Objections
Claim 1 is objected to because of the following informality:  in line 3 of claim 1, please replace “having” with “has” for grammatical accuracy.  Appropriate correction is required.
*  *  *  *  *


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/079913 (“Skiba”) (see IDS filed on 16 July 2019).
Skiba teaches an apparatus having multiple first reservoirs and multiple second reservoirs joined with a substrate (suggesting the substrate of claim 1 and the direct contact of claim 11) (see [0003]).
Selected ones of the multiple first reservoirs including a reducing agent (suggesting the metal layer of claim 1) (see [0003]) and second reservoirs include an oxidizing agent (suggesting the metal oxide layer of claim 1) (see [0003]).
Regarding the occlusive layer of claim 1, a flexible sheet (e.g., formed from a material such as a polymer) and a removable liner sheet are disclosed (see [00143]).
 In one embodiment, the apparatus has a substrate with a first substrate surface and a second substrate surface, with first reservoirs joined with the substrate and second reservoirs joined with the substrate adjacent to the first reservoirs (suggesting the substrate having two opposing major surfaces with the metal oxide layer overlaying one opposing major surface and the metal layer overlaying the other opposing major surface of the substrate, as recited in claim 1) (see [0004]).
 In one embodiment, a first galvanic material is included within a first reservoir to provide a first cell and a second galvanic material may be included in a second reservoir to provide a second cell (see [00126]).  Regarding claims 1 and 13-16, a first galvanic material includes zinc and a second galvanic material includes silver oxide (see [00126](A)).
Skiba explains that in some embodiments, a substrate surface proximate to which electrical currents may be generated between dissimilar reservoirs in the presence of an electrically conductive material between the reservoirs (see [0061]).  
Regarding claims 1-4, voltage potential differences between the reservoirs range from approximately 0.05 to 5.0 V (see [0073]).  
Skiba explains that a ratio of binder material to galvanic material within a reservoir may be selected to affect a rate at which galvanic material is released from a reservoir (e.g. a rate at which the reservoir degrades) (see [00135]).    
Regarding claims 5 and 6, in one embodiment, the range of galvanic material within a reservoir material may be approximately 40-100% galvanic material (see [00135]).
Regarding claims 8 and 9, currents in the range of approximately 1-100 microampere may be produced between dissimilar reservoirs and higher or lower currents may be produced (see [0073]).  
Regarding claim 10, the metal oxide layer or metal layer may be patterned (see, e.g., Fig. 1).
Regarding claim 12, the substrate may be, e.g., a hydrogel (see [00112]).
Regarding claim 18-20, the disclosed apparatus may have an active surface area of approximately 1-10,000 cm2 (see [00151]).  Regarding the concentration recited in claims 18-20, in one embodiment, the galvanic material within a reservoir material may be approximately 5-10% galvanic material (see [00135]).  
Alternatively, regarding claims 18-20, less than 40, 20, and 5 mg silver oxide per cm2 includes 0 mg silver oxide, suggesting that silver oxide is not required.  Skiba suggests 0 mg silver oxide, as silver oxide is an optional, not required material in Skiba’s disclosure.
Regarding the properties recited in claims 7 and 17, Applicants’ composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose the instantly claimed article, as taught by Skiba.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such an article because it produces an electrical stimulus that may contact an area of target tissue or may electromotivate one or more therapeutic materials toward an area of target tissue (e.g. iontophoresis) or may cause one or more biologic or other materials within target tissue to be affected (e.g., attracted, killed, neutralized, etc.), as explained by Skiba (see [0048]).   
*  *  *  *  *
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 10,617,784 (‘784).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘784 claims an article comprising: an occlusive layer; a substrate overlaying the occlusive layer, wherein the substrate having two opposing major surfaces; a metal oxide layer overlaying the substrate, wherein the metal oxide layer comprises a metal oxide and wherein the metal oxide layer comprises less than 40 wt. % non-oxidized metal; and a metal layer overlaying the metal oxide layer (claim 1).
*
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent No. 10,639,395 (‘395).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘395 claims an article comprising: an occlusive layer; a substrate having two opposing major surfaces, wherein one opposing major surface is a nanostructured surface; a metal oxide layer, wherein the nanostructured surface is coated with the metal oxide layer and the metal oxide layer comprises a metal oxide; and a metal layer overlaying the metal oxide layer, wherein the metal oxide layer is in direct contact with one opposing major surface of the substrate and the metal layer is in direct contact with the other opposing major surface of the substrate (claim 1).
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASAN S. AHMED
Primary Examiner
Art Unit 1615

/HASAN S AHMED/Primary Examiner, Art Unit 1615